DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/10/2021 has been entered.

Allowable Subject Matter

3.	Claims 1, 2, 4-6, 8 and 10-26 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Takizawa et al. (JP 2014-105251).
Takizawa et al. disclose a near-infrared absorption resin composition contains near-infrared absorber (such as a diimonium salt compound, a phthalocyanine salt compound, a cyanine salt compound, an anthraquinone salt compound and a dithiol salt compound) dispersed in a polymerizable binder (in an amount of 0.1 to 20% by mass) having two or more types of compounds, in which at least one is a compound having ethylenically unsaturated group and carboxyl group of formula: CH2=CHCOO-(CnH2nCOO)m-H (I) or of formula (II), wherein the near-infrared absorber is in an amount 
	Thus, Takizawa et al. do not teach or fairly suggest the claimed curable composition comprising: a near infrared absorbing colorant; a polymerizable monomer that has a group having an unsaturated double bond; and a resin having an acid group, wherein the near infrared absorbing colorant is a compound that includes a π-conjugated plane having a monocyclic or fused aromatic ring, a content of the near infrared absorbing colorant is 10 mass% or higher with respect to a total solid content of the curable composition, a content of a polymerizable monomer that has at least one group selected from an acid group or a hydroxyl group and a group having an unsaturated double bond is 12.5 mass% or higher and 50 mass% or lower with respect to a total mass of all the polymerizable monomers,, and a content of the resin having an acid group is 70 to 250 parts by mass with respect to 100 parts by mass of a total content of all the polymerizable monomers.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762